        Case 1:17-cv-01216-ABJ Document 95 Filed 04/21/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


 SHAY HORSE, et al.,

                     Plaintiffs,

 v.                                              Civil Action No. 17-1216 (ABJ)

 DISTRICT OF COLUMBIA, et al.,

                    Defendants.




 JESSE P. SCHULTZ, III, et al.,

                     Plaintiffs,

 v.                                              Civil Action No. 18-120 (ABJ)

 DISTRICT OF COLUMBIA, et al.,

                    Defendants.



                              JOINT STATUS REPORT

      Pursuant to the Court’s April 14, 2021 Minute Order, the Parties in both of the

above-captioned cases submit this Joint Status Report. Execution of the settlement

agreements in both cases are proceeding apace but have not yet been completed. The

parties anticipate filing the Joint Notice of Settlement in Horse and the motion for

approval of the class action settlement in Schultz on or before Monday, April 26, 2021.
        Case 1:17-cv-01216-ABJ Document 95 Filed 04/21/21 Page 2 of 2




Dated: April 21, 2021.                     Respectfully submitted,

/s/ Scott Michelman
Scott Michelman (D.C. Bar No. 1006945)     KARL A. RACINE
Arthur B. Spitzer (D.C. Bar No. 235960)    Attorney General for the District of
Michael Perloff (D.C. Bar No. 1601047)     Columbia
American Civil Liberties Union
Foundation of the District of Columbia     /s/ Fernando Amarillas
915 15th Street NW, Second Floor           FERNANDO AMARILLAS [974858]
Washington, D.C. 20005                     Acting Deputy Attorney General
(202) 457-0800                             Public Interest Division
smichelman@acludc.org
                                           /s/ Micah Bluming
Counsel for Horse Plaintiffs               MICAH BLUMING [1618961]
                                           Assistant Attorney General
                                           Equity Section
                                           400 Sixth Street, N.W., Suite 10100
/s/ Jeffrey L. Light                       Washington, D.C. 20001
Jeffrey L. Light (D.C. Bar # 485360)       (202) 724-7272
1712 Eye Street NW Suite 915               (202) 730-1833 (fax)
Washington, D.C. 20006                     micah.bluming@dc.gov
(202) 277-6213
Jeffrey@LawOfficeOfJeffreyLight.com        Counsel for the District of Columbia

Counsel for Schultz Plaintiffs
                                           /s/ Danny C. Onorato
                                           Danny C. Onorato (D.C. Bar No. 480043)
                                           SCHERTLER & ONORATO, LLP
                                           901 New York Avenue, N.W.
                                           Suite 500
                                           Washington, D.C. 20001
                                           Telephone: 202-628-4199

                                           Counsel for Defendant John Doe




                                       2
